Citation Nr: 1231730	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  04-40 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a skin disability (excluding service connection for a skin rash, as due to herbicide exposure).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971.  

This appeal to the Board of Veterans' Appeals (Board) is from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In June 2010, the Board denied service-connection claims for diabetes, posttraumatic stress disorder (PTSD), and an acquired psychiatric disability other than PTSD.  The Board's June 2010 disposition also denied an additional service-connection claim for a skin disability, including skin rash, as due to herbicide exposure; and remanded the remaining aspect of the claim for a skin disability on a direct-service-incurrence basis to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development and consideration.  This development was accomplished.  In September 2011, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review.  

In August 2009, the Veteran had a hearing at the RO before a Veterans Law Judge (VLJ) of the Board (Travel Board hearing).  A transcript of the hearing is associated with the claims file.  Because the presiding VLJ is no longer employed at the Board and the Veteran has requested another Board hearing, the appeal is again REMANDED to the AMC.  VA will notify the appellant if further action is required.

REMAND

In a December 2011 notice, the Veteran was informed that the VLJ who had conducted his August 2009 Travel Board hearing was no longer employed by the Board, and he therefore had the right to an additional hearing before a different Veterans Law Judge.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  In his written response received on January 24, 2012, the Veteran indicated that he wished to have an additional, videoconference hearing before another VLJ of the Board.  Thus, this additional hearing must be scheduled before deciding his appeal.  38 C.F.R. § 20.700 (2011).

Accordingly, the case is REMANDED for the following action:

Schedule a videoconference hearing before a Veterans Law Judge of the Board at the earliest opportunity.  Notify the Veteran and his representative of the date, time and location of this hearing.  Put a copy of this letter in the claims file.  If the Veteran changes his mind and elects not to have this hearing, or fails to report for this hearing on the date it is scheduled, also document this in the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

